Citation Nr: 0904581	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right eye 
disability.

2.  Entitlement to service connection for right hip 
disability to include arthritis. 

3.  Entitlement to service connection for gastrointestinal 
disability.

 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to July 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2007 
rating decision of the St. Petersburg Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held at the RO in August 2008; a transcript of 
the hearing is of record.  

The issue of entitlement to service connection for 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the veteran experienced any right 
eye injury in service; it is not otherwise shown that a right 
eye disability other than refractive error was manifest in 
service; and it is not shown that any current right eye 
disability is related to service.  

2.  It is not shown that the veteran incurred a right hip 
injury in service or that any current right hip disability is 
related to service.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2008).

2.  The criteria for entitlement to service connection for 
right hip disability to include arthritis are not met.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2007 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims for service connection 
for eye and hip disability.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. 
§ 3.159(c)(4).  Regarding the veteran's claim for eye 
disability, as will be explained in the analysis below, it is 
not established the veteran incurred any eye injury or 
disease in service.  Similarly, regarding the veteran's claim 
for hip disability, it is not established that the veteran 
incurred any hip injury in service.  Accordingly, a VA 
examination is not necessary prior to adjudication of either 
of these claims.  

The veteran has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records reveal that on October 1963 entrance 
examination the veteran was noted to have abnormal refraction 
in the right eye and to have normal functioning of the lower 
extremities.  A December 1963 emergency sick call progress 
note shows that the veteran reported that he was descending a 
pole while serving as a pole lineman and slipped, sustaining 
a splinter in the left cheek.  The diagnostic impression was 
splinter, left cheek and the splinter was removed under 
Xylocaine.  An August 1964 progress note shows that the 
veteran had decided to transfer out of working as a pole 
lineman due to some fear of heights.  He had transferred into 
working as an air policeman and liked his work.  An April 
1965 visual screening test showed 20/100-2 vision far vision 
in the right eye and 20 /200 near vision in the right eye.  A 
subsequent May 1965 optometric examination showed astigmatism 
in the right eye.  An August 1966 progress note also showed 
impaired visual acuity in the right eye.  On a subsequent 
June 1967 Report of Medical History at separation, the 
veteran reported eye trouble and that he had worn glasses.  
It was noted that he had worn corrective lenses from 
childhood onward for myopic astigmatism.  On June 1967 
separation examination the lower extremities were found to be 
normal and the veteran did not report any hip problems or 
arthritis.  

A September 1991 private physical examination report from 
Jacob Lehman, M.D., shows that the veteran injured his lower 
back at work in August 1991.  The diagnostic impression was 
evidence of disc damage at L5/S1 in the lower back and nerve 
damage in the left arm.  Subsequent progress notes from Dr. 
Lehman from October 1991 to September 1993 show continued 
back and leg pain, along with severe neck pain.  It was noted 
that the veteran had a good sized herniated disc in his neck 
pressing on the spinal cord.  

An August 1995 letter from Dr. Lehman showed that the veteran 
had given a history of being in a car accident in July 1994.  
He had injured his left shoulder and lower back and had pain 
down the left arm and in the left leg.  

At a subsequent September 1995 private neurological 
examination performed by David Besser, M.D., the veteran 
reported that he did hit his head in the car without loss of 
consciousness during his July 1994 accident.  He still had 
occasional headaches since the accident occurring once or 
twice per month without nausea or vomiting.  He had never had 
headaches before.  Dr. Besser suspected that the headaches 
were secondary to a chronic concussion like problem and that 
they also could be secondary to his cervical disc disease.   

A subsequent March 1996 private medical examination performed 
by Gregory Lieberman, M.D., shows a pertinent diagnostic 
impression of lumbosacral sprain/radiculopathy with disc 
bulge.  

A March 2006 VA primary care progress note indicates that the 
veteran had an esophageal stricture with history of 
dysphagia.  His condition had improved and his last EGD in 
May 2005 had been normal.  He was taking Prilosec for the 
esophageal stricture.  

A September 2006 VA diabetic retinopathy screening showed the 
presence of macular hard exudate in both eyes.  It was noted 
that the veteran should be referred to an eye care provider 
due to the maculopathy level in both eyes.  

A November 2006 VA eye technician note shows that the veteran 
reported a prior ocular history of being struck in the right 
eye by a rock and of having a lazy eye as a youth.  It was 
unclear from the veteran's history whether the rock injury 
had caused any visual problems.  With correction, vision of 
the right eye was 20/40-2.  

A November 2006 VA ophthalmological consultation showed 
diagnostic impressions of error of refraction in both eyes 
and background diabetic retinopathy.  

A November 2006 VA primary care note shows a past medical 
history of diverticulosis of the colon.  

In his June 2007 Notice of Disagreement the veteran indicated 
that while in the military he fell off a telephone pole 
during training and was treated at Shephard Air Force Base in 
Texas in 1963.  He was treated for his right hip and right 
eye.      

On his April 2008 Form 9 the veteran indicated that his right 
eye and right hip condition were from an accident that 
happened in Withca Falls, Texas.  On December 26, 1963 he was 
training to become a lineman for electrical work.  He was at 
the top of a telephone pole when all of a sudden he fell from 
forty feet up.  When he started to fall he grabbed the pole 
with his arms wrapped around it.  When he hit the ground he 
had splinters on his face and he passed out.  He was taken to 
the hospital where they took out the splinters.  From that 
point he was never able to continue his training.  He had to 
cross train into the military police.  With the right eye he 
had pain most of the time around the eye and behind the eye.  
With the hip he had always had pain, was not able to walk 
that far and sometimes he used a cane.  

At his August 2008 Board hearing the veteran testified that 
when he fell in December 1963 he came down and hit his head 
and whole body on the ground.  He just passed out for a 
minute and then he was put in the hospital.  He felt that the 
fall made his eye a lot worse than it was when he went into 
service.  He noted that he had experienced blurry vision 
after the injury and that when he went to the hospital they 
pulled out splinters throughout his leg and chin.  He also 
noted that medical personnel did not provide him any 
treatment for his eye beyond checking his vision and giving 
him glasses.  Since service his eye had gotten progressively 
worse with headaches and aching in his eye and eyeball.  

Regarding the right hip, the veteran also indicated that he 
injured it in the fall.  He just dealt with the pain on his 
own but over the years it had gotten progressively worse.  He 
had not previously attributed his current hip pain to the 
fall in service because he had forgotten about it.  Then a VA 
doctor had done some X-rays and found a problem with the hip.  
He thought that the doctor had found some arthritis in the 
hip and that she had concluded that the veteran had had some 
trauma to the hip area.   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service. VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90 (July 18, 
1990).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Right Eye disability

The evidence of record does not show that the veteran 
incurred any injury to the eye in service.  The veteran does 
allege that his right eye was injured as a result of his fall 
from the pole in service in December 1963 and he is competent 
to testify regarding such an injury.  In the instant case, 
however, the Board does not find his report of eye injury 
credible.  The service medical records do show that the 
veteran reported his fall from the pole to medical personnel.  
There is no documentation suggesting that the veteran injured 
his eye or head, however.  The progress note documenting the 
treatment the veteran received after the fall only shows that 
he incurred a splinter in the left cheek and does not note 
that he incurred any splinters or other trauma to the eye or 
that he experienced any head trauma.  Thus, as it is highly 
likely that medical personnel would have noticed trauma to 
the head or eye resulting from a fall such as the veteran 
described and/or the veteran would have reported to medical 
personnel that he fell on his head and injured his eye, the 
Board finds that the veteran's report of injury to the right 
eye in service in December 1963 lacks credibility.  

The record also does not show any relationship between any 
current eye disability and the veteran's service.  The 
veteran clearly does have current visual acuity problems 
including astigmatism (which was noted in service to have 
existed from when the veteran was a child), along with 
diabetic retinopathy and apparent macular problems.  There is 
no medical evidence of record linking this problem to any 
injury or disease in service, however.  Although the 
astigmatism was clearly present in service, it is a type of 
refractive error, which is not subject to service connection. 
38 C.F.R. § 3.303(c), 4.9.  Nor, as explained above, is there 
any evidence of an in-service eye injury so there is no basis 
on which to find that the veteran had any injury, which may 
have been superimposed on the refractive error.  VAOPGCPREC 
82-90 (July 18, 1990).  Additionally, there is no evidence 
showing any link between the veteran's retinopathy and 
macular problems and his military service.  

The veteran has alleged that his current headaches and eye 
aches are related to his reported injury in service.  The 
evidence of record does not support this allegation, however.  
Not only does the evidence not show that an original eye 
injury in service took place, it also does not show any 
manifestation of headaches prior to 1994.  Notably, during 
the September 1995 examination with Dr. Besser the veteran 
reported that he had not had headaches prior to his motor 
vehicle accident in 1994, some 27 years after service.  A 
lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, Dr. Besser attributed the headaches 
either to a chronic concussion like problem from the 1994 
accident or to the veteran's cervical disc disease rather 
than to military service.  

Although the veteran does allege that his current eye 
disability is related to service, as a  layperson, his 
allegations are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, given that it is not established that the veteran 
incurred an eye injury in service, a VA medical nexus 
examination is not necessary.  38 C.F.R. § 3.1599(c)(4). 

Given that it is not shown that the veteran incurred an eye 
injury in service or that any current eye disability is 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.  

Right Hip Disability

Similar to the veteran's claim for eye disability, the 
evidence of record does not show that the veteran incurred 
any injury to the hip in service.  The veteran does allege 
that his hip was injured as a result of his fall from the 
pole in service in December 1963 and he is competent to 
testify regarding such an injury.  In the instant case, 
however, the Board does not find his report credible.  The 
service medical records do show that the veteran reported his 
fall from the pole to medical personnel.  There is no 
documentation suggesting that the veteran injured his hip 
from the fall, however.  Instead, the pertinent progress note 
shows only that he incurred a splinter in the left cheek and 
does not note any additional injuries.  Presumably, if the 
veteran had injured his hip from the fall, he would have 
reported the injury to medical personnel or exhibited hip 
related symptoms noticeable to medical personnel, who would 
in turn have examined his hip.  Also, the record does not 
show that the veteran received any subsequent treatment for 
hip problems during service or that he made any complaints of 
hip problems during service.  Additionally, on his Report of 
Medical History at separation the veteran did not report any 
hip problems.  Accordingly, the Board finds that it is not 
established that the veteran injured his hip in service.

The record also does not show any relationship between any 
current hip disability and the veteran's service.  It appears 
the veteran may have some level of current hip disability as 
he has been at least found to have lumbosacral radiculopathy, 
which certainly could involve radiation of pain into the hip.  
Also, given his age and history of post service work related 
accidents, it would seem reasonable that he could have 
arthritis in the hip.  There is no medical evidence of record 
linking any current hip disability to the veteran's military 
service, however.     

Although the veteran does allege that his current hip 
disability is related to service, as a layperson, his 
allegations are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, given that it is not established that the veteran 
incurred a hip injury in service, a VA medical nexus 
examination is not necessary.  38 C.F.R. § 3.159(c)(4). 

Given that it is not shown that the veteran incurred a hip 
injury in service or that any current hip disability is 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.  




ORDER

Entitlement to service connection for right eye disability is 
denied.  

Entitlement to service connection for right hip disability to 
include arthritis is denied. 


REMAND

As mentioned above a VA examination is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

In the instant case, recent documentation of record shows 
diagnoses of esophageal stricture with history of dysphagia 
(from March 2006), diverticulitis of the colon (from November 
2006) and esophagitis, peptic, chronic.  Also, service 
medical records reveal that the veteran was seen on multiple 
occasions for gastrointestinal problems with diagnoses of 
gastritis and possible early ulcer disease.  In addition, the 
veteran alleged at his August 2008 hearing that he continued 
to have stomach problems from separation from service up 
until the present.  Thus, the Board finds that the evidence 
reasonably shows competent evidence of current 
gastrointestinal disability, some level of gastrointestinal 
problems in service and at least an indication, through the 
veteran's allegation of continuity of symptomatology, that 
the current gastrointestinal disability may be associated 
with the gastrointestinal problems in service.  Accordingly, 
given that the record does not contain a medical nexus 
opinion, the Board finds that a VA examination is necessary 
prior to issuing a decision on the veteran's claim.  Id.  On 
Remand the RO should obtain all available records of 
treatment the veteran has received for gastrointestinal 
problems from separation to the present, which are not 
already of record.  In particular, the RO should attempt to 
obtain records of treatment the veteran received while living 
in New York area after separation from service.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available 
records of treatment the veteran received 
for gastrointestinal problems while living 
in the NewYork area (see the veteran's 
Board hearing testimony, page 9) after 
service.  If the RO needs any further 
information in order to obtain these 
records, they should request such 
information from the veteran.   The RO 
should also ask the veteran to identify 
any additional sources of treatment or 
evaluation he has received for 
gastrointestinal disability from 
separation from service to the present and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources the veteran has identified.

2.  The RO should arrange for a VA 
examination by an appropriate  physician 
to determine the likely etiology of any 
current gastrointestinal disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should 
identify any current gastrointestinal 
diagnoses.  The examiner should then 
provide an opinion whether any current 
gastrointestinal disability is at least as 
likely as not (i.e. a 50 percent chance or 
better) related to the veteran's military 
service.  The examiner should explain the 
rationale for the opinion given and should 
provide the opinion even if it requires 
resort to speculation. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


